Citation Nr: 0533492	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-10 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, status post arthroscopy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active service from August 1972 to 
August 1975, and from November 1980 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

In May 2004, this matter was remanded by the Board for 
further development.  Such development has been accomplished 
and this case is now returned to the Board for further 
consideration. 


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's chondromalacia of the left knee, status 
post arthroscopy is manifested by moderate instability.

3.  The veteran's chondromalacia of the left knee, status 
post arthroscopy is manifested by X-ray findings of 
arthritis.  

4.  The veteran's left knee range of motion shown on most 
recent examination is 0 to 120 degrees. 




CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, and no more, for 
chondromalacia of the left knee, status post arthroscopy, 
manifested by recurrent lateral instability, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a separate compensable rating for 
chondromalacia of the left knee, status post arthroscopy, 
manifested as arthritis with limitation of extension of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2005).

3.  The criteria for a separate compensable rating for 
chondromalacia of the left knee, status post arthroscopy 
manifested as arthritis with limitation of flexion of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
his entitlement to an increased evaluation via a RO duty to 
assist letter issued in June 2001, the September 2001 rating 
decision, and the June 2002 statement of the case (SOC).  In 
addition, the RO's duty to assist letter issued in June 2001, 
and the June 2002 SOC also provided the veteran with specific 
information concerning the VCAA and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

II.  Increased Rating

The veteran contends that his left knee impairment is more 
severe than currently evaluated.  In a December 1985 rating 
decision, the veteran was granted service connection and was 
assigned a zero percent disability evaluation for 
chondromalacia of the left knee.  A September 2001 rating 
decision granted a 10 percent evaluation for chondromalacia 
of the left knee, status post arthroscopy.  The RO explained 
that the service-connected disability was rated by analogy 
under Diagnostic Code 5257.  The 10 percent evaluation was 
continued in subsequent rating decisions.  In May 2001,  the 
veteran filed his claim for an increased rating for the left 
knee disability, which was denied by the RO in a September 
2001 rating decision.  The veteran appealed this decision.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.  Where the particular disability for which the 
veteran has been service connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  See 38 C.F.R. § 
4.20 (2005).   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The RO has rated the veteran's service-connected left knee 
disability under the following Diagnostic Codes over the 
course of the appeal:  38 C.F.R. § 4.71a, Diagnostic Codes, 
5257 for other impairments of the knee, and 5259, for removal 
of the semilunar cartilage.  In its May 2005 supplemental 
statement of the case, the RO has also considered the 
appropriateness of assigning a separate rating for the knee 
disability based on loss of motion from degenerative changes 
under Diagnostic Code 5010 see VAOPGCPREC 23-97 and 
VAOPGCPREC 9-2004.  The Board will also consider any other 
potentially applicable Diagnostic Codes.  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, in 
the absence of limitation of motion, rate as below: 20 
percent with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations; and 10 percent with 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  Note (1) under the 
Diagnostic Code 5003 notes that the 20 percent and 10 percent 
ratings based on x-ray findings, above, will not be combined 
with ratings based on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees gets a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under Diagnostic Codes 5257 and 
5003.  VAOPGCPREC 23-97 (1997).

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain, and effusion into the joint is rated as 20 
percent disabling under Diagnostic Code 5258.

Diagnostic Code 5259 assigns a 10 percent rating for 
cartilage, semilunar, removal of, symptomatic.

Diagnostic Code 5263 assigns a 10 percent rating for genu 
recurvatum (acquired, traumatic, with weakness and insecurity 
in weight-bearing objectively demonstrated).

In May 2001, the veteran filed a claim for an increased 
rating, which the RO denied in the September 2001 rating 
decision on appeal.  Among the pertinent evidence received in 
conjunction with this claim includes private medical records 
showing that he underwent arthroscopy surgery on his left 
knee in June 2001.

The report of a July 2001 VA examination revealed a history 
of worsening left knee pain.  He was noted to have surgery in 
June 2001, in which he had bone exostosis removed from behind 
his left knee patella.  He gave a pre-surgery history of pain 
and giving way of the knee.  He had recent surgery and had 
not yet started physical therapy.  He now complained of 
tenderness and swelling on the lateral left knee.  He also 
had pain on range of motion and of stiffness whenever he was 
in a stationary position for five or ten minutes.  Upon 
moving his knee, he had increase of pain.  He was taking 
Naproxen for the pain.  Regarding flare ups, he described the 
pain as constant aching and sharp pain of the left knee.  
Precipitating factors were range of motion, weightbearing and 
keeping the leg in one position for a long period of time.  
Medication alleviated the pain.  The veteran was using 
bilateral crutches secondary to surgery.  There were no 
episodes of dislocation or recurrent subluxation.  He could 
engage in independent acts of daily living, but needed 
crutches to get around.  

On physical examination in July 2001, his extension of 0 
degrees and flexion was 95 degrees, with pain at the extremes 
of motion.  Manual muscle testing was 4.5/5 on extensors of 
the left knee.  Objective findings included effusion of the 
left knee, and lateral knee scar, old and well healed on the 
lateral superior aspect of the left patella and on the 
inferior patella, he had two recent surgical scars healing 
well from arthroscopy.  There was no pus, there was 
tenderness to palpation on the lateral and medial patella and 
the joint line.  There was left knee rubor and effusion.  
There was negative anterior and posterior drawer test.  There 
was negative Lachman's test, negative valgus and varus test.  
McMurray's test was deferred.  Regarding weight bearing, he 
used either crutches or a 3 point cane for ambulation.  When 
not using crutches to move from the chair to the examining 
table, he hopped on one leg.  There was no ankylosis.  The 
diagnosis rendered was left knee chondromalacia with recent 
surgery arthroscopy to remove bone exostosis and acute 
swelling and effusion of the left knee.   

VA treatment records printed out in June 2004 include an 
April 2000 X-ray showing a normal examination of the left 
knee.  An August 2001 clinical record indicates that an 
examination of the extremities revealed in pertinent part no 
clubbing, cyanosis or edema, no skin discoloration, no 
trauma, and musculoskeletal findings of a range of motion 
that was intact, muscle tone that was adequate and no 
deformities.  A radiographic study to evaluate (EVA) status 
post surgery of an exostosis at the left knee with pain 
revealed findings of normal examination.  A December 2001 
clinical record revealed the same pertinent findings 
regarding the extremities as those found in August 2001.  A 
November 2002 follow up revealed complaints of "off and on" 
left knee pain, with history of arthroscopy.  Again the 
findings regarding the extremities were the same as those 
found in August 2001 and December 2001, with the exception 
that musculoskeletal examination now revealed limited left 
knee flexion due to pain.  Neurologically, there was no gross 
motor and sensory deficit.  Again the April 2000 X-ray was 
reviewed and noted to show a normal examination.  In February 
2002 the veteran underwent an examination for cardiological 
problems, with a surgical history given of left knee 
arthroscopy findings, and a cursory examination of the 
musculoskeletal system revealed no deviation and full range 
of motion.  

VA treatment records printed out in January 2005 include an 
April 2004 clinic visit in which the veteran gave a surgical 
history of left knee patella arthroplasty in June 2001 and on 
review of systems was noted to have left knee problems.  He 
was noted to use a brace for a recent impairment of the left 
lower extremity.  A December 2004 outpatient psychiatric 
evaluation included left knee pain in the medical history and 
he appeared at this evaluation wearing a cloth knee brace.  
He was noted to use a stationary bike and to walk for 
exercise.   

The report of the most recent VA examination dated in 
December 2004 reflects a history of the veteran having 
injured his left knee in a fall during service and having 
been hospitalized for 2 weeks following the incident.  Since 
that time, he has had three total surgeries on this left 
knee, mostly on the patella region.  Currently, he stated 
that he had to use a brace at all times for support and used 
a cane to get around.  He complained of constant pain in the 
left knee.  He also reported swelling and locking, as well as 
giving way of the left knee.  He was able to walk 
approximately one mile, before having to stop completely and 
must take many rests along the way.  He did get periods of 
flare ups which occur with any increased activity or weather 
change.  These could occur 2 to 3 times a month if he was not 
careful and the duration of the flareups were said to last 1 
to 2 days.  He required complete rest and anti inflammatories 
and pain pills to relieve the problem.  He stated that he was 
able to get around to perform his daily activities; however, 
he would have to take multiple rests and was unable to 
increase the intensity.  About 2 years ago, he did note one 
episode of patella dislocation which required him to go to 
the hospital and have reduction.  

On physical examination, his skin was intact, with cicatrix 
consistent with previous knee surgeries.  He demonstrated 
motion from 0 degrees to approximately 120 degrees.   Normal 
ranges were noted to be 0 to 140 degrees.  His knee cap was 
showing increased mobility medially and laterally, and he did 
not have an apprehension.  He did have significant crepitus 
upon compression test.  He had no joint line tenderness.  
Knee ligaments were intact to varus and valgus anterior and 
posterior drawer test.  Lachman test was negative.  His 
strength was 4+/5 for resisted extension and 5/5 resisted 
flexion.  Neurovascular status was noted to be intact.  X-
rays reviewed revealed degeneration and osteophytic changes 
of the patellofemoral region of the right knee.  The 
impression rendered was chondromalacia left knee.  The 
examiner found that it was more likely than not related to 
his service connected injuries and surgeries.  He was noted 
to demonstrate less than normal range of motion and less than 
normal strength, as normal strength was 5/5, and his was 4/5.  
Per his history, he did show a moderate amount of fatigue and 
decreased endurance and strength, secondary to this and it 
was reflected in this examination.  

Based on review of the evidence, and with resolution of 
reasonable doubt the Board finds that a rating of 20 percent 
disabling, but no more, is warranted for the service 
connected chondromalacia of the left knee, status post 
arthroscopy, as manifested by recurrent subluxation or 
instability under 38 C.F.R. § 4.71a Diagnostic Code 5257.  
The evidence suggests that following the veteran's most 
recent surgery in June 2001, his left knee disability 
increased from mildly disabling due to such problems, to 
moderately disabling.  This is shown particularly in the VA 
treatment records from 2004, in which beginning in April 2004 
and continuing thereafter, he was shown to be using a cloth 
brace on his left knee.  The December 2004 VA examination 
revealed complaints that he had to use a brace at all times 
as well as a cane.  Among his complaints in the December 2004 
VA examination, he had swelling, locking and giving way of 
the left knee.  Objective findings in December 2004 included 
increased mobility of the kneecap, both medially and 
laterally, lending credence to his complaints of instability.  
He also was noted to have significant crepitus.  

In view of this evidence the Board finds that the veteran's 
chondromalacia of the left knee, status post arthroscopy as 
manifested by problems with instability are moderate, but not 
severe.  The instability is not shown to be of such frequency 
or magnitude as to be considered severe under Diagnostic Code 
5257.  Although he does use a knee brace for stability, it is 
noted to be a cloth brace, and he was noted in a December 
2004 treatment record to be able to use a stationary bike and 
walk for exercise.  The December 2004 VA examination 
described flare ups which occurred 2 to 3 times a month if he 
was not careful with his activities.  His strength was 
slightly less than normal, being 4+/5 for resisted flexion 
and his knee was intact on varus and valgus anterior and 
posterior drawer test.  These findings from examination in 
December 2004 more closely resemble those of a moderate knee 
disability involving recurrent subluxation or instability, 
but not severe disability.  

Regarding the question of whether a separate compensable 
evaluation for the veteran's chondromalacia of the left knee, 
status post arthroscopy as manifested by arthritis, the Board 
finds that the preponderance of the evidence is against such 
an increase.  A review of the range of motion measurements of 
record, to include the most recent VA examination findings, 
and the findings predating this examination, reveal that the 
veteran's range of motion consistently fell within the 
noncompensable criteria both on flexion and extension.  As 
noted above, the criteria for a 10 percent evaluation for 
restriction of flexion is 45 degrees and for restriction of 
extension is 10 degrees.  See 38 C.F.R. § 4.71a Diagnostic 
Codes 5260, 5261.  Even with consideration of pain on 
movement, at no point did the veteran's range of motion for 
either extension or flexion fall within this criteria 
warranting a 10 percent evaluation.  The ranges of motion 
from the most recent examination in December 2004 was noted 
to be 0 to 120 degrees.

In sum, the Board finds that the evidence supports an 
increased rating of 20 percent disabling for the veteran's 
chondromalacia of the left knee, status post arthroscopy, as 
manifested by instability.  The preponderance of the evidence 
is against a separate compensable rating for arthritis of the 
left knee.  

The Board further finds that while 38 C.F.R. §§ 4.40 and 4.45 
are for application here, there is insufficient objective 
evidence of pathology, disuse atrophy, incoordination on use, 
weakness, or painful motion such that a rating in excess of 
the now 20 percent rating for the left knee disorder is 
warranted under these regulations.  See Deluca v. Brown , 8 
Vet. App. 202 (1995); see also VAGCOPPREC 9-98, 63 Fed. Reg. 
56704 (1998); see also 38 C.F.R. § 4.25.  In this regard, any 
functional limitations due to pain were clearly documented by 
the examiners in the VA medical records and examinations 
including the most recent VA examination of December 2004.  
Again it is noted that the veteran did not demonstrate any 
loss of motion for which a compensable evaluation would be 
indicated, even with consideration of pain on motion.   

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no objective evidence demonstrating that the service-
connected left knee disorder markedly interferes with 
employment.  There is also no evidence that the veteran has 
been hospitalized or has required frequent treatment due to 
this disability.





ORDER

An increased evaluation of 20 percent for chondromalacia of 
the left knee, status post arthroscopy, with moderate 
instability is granted.

A separate compensable evaluation for chondromalacia of the 
left knee, status post arthroscopy, with degenerative 
arthritis of the left knee is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


